Dear Senator Adley:
In your letter of May 4, 2005, you requested an opinion of the Attorney General's Office concerning electric cooperatives and their records. Specifically you asked the following questions:
  (1) Whether an electric cooperative's records are subject to the Public Records Law?
  (2) Whether R.S. 12:417.1 places additional record keeping responsibilities on an electric cooperative to provide for inspection of every contract in an amount in excess of fifteen thousand dollars?
  (3) Whether an employment contract is contemplated as "every contract" in R.S. 12:417.1?
Louisiana Revised Statute 44:1A(1) provides, "As used in this Chapter, the phrase "public body" means any branch, department, office, agency, board, commission, district, governing authority, political subdivision, or any committee, subcommittee, advisory board, or task force thereof, or any other instrumentality of state, parish, or municipal government, including a public or quasi-public nonprofit corporation designated as an entity to perform a governmental or proprietary function." Therefore, unless this cooperative is a public entity, we are of the opinion that an electric cooperative does not fall within the scope of the above statute.
As to your second question, LSA-R.S. 12:417.1 is clear in that a contract in excess of fifteen thousand shall be available for inspection by a member of a cooperative or his attorney during regular office hours. In reading the statute, there appears to be no "additional" record keeping responsibilities other than the ones provided by LSA-R.S. 12:417.1.
Your third question asks, "Whether an employment contract is contemplated as "every contract" in R.S. 12:417.1. The statute limits this inspection to contracts with a value greater than fifteen thousand dollars. Therefore, if an employment contract with the cooperative is in excess of fifteen thousand dollars, we are of the opinion that such a contract falls within the scope of "every contract" as used in R.S. 12:417.1.
We hope that this opinion answers all of your questions. If we can be further assistance in this matter, please contact our office.
Yours very truly,
                                     CHARLES C. FOTI, JR. ATTORNEY GENERAL